                                         
                                         
                                         
                                       
                                         
                                   
                                                                                   81,7('67$7(6',675,&7&2857
                                   
                                                                               1257+(51',675,&72)&$/,)251,$
                                   
                                                                                                             
                                       
                                        EDUARDO
                                                              PEÑA, individually and on
                                                                                                                              3:19-cv-04065
                                                                                                                     &DVH1R&
                                        behalf of all others similarly situated,                                     
                                         
                                                                                                                  &216(1725'(&/,1$7,21
                                                                                    3ODLQWLII V                     720$*,675$7(-8'*(
                                                        Y                                                        -85,6',&7,21
                                         
                                        WELLS          FARGO BANK, N.A.                                              
                                                                                                                  
                                            
                                         'HIHQGDQW V 
                                                                                                                 
                                         




                                         
                                      INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                         RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                      MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
                                         
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                          ✔ Consent to Magistrate Judge Jurisdiction
                                             ‫܆‬
                                      
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                      8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                         HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                      8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                         
                                  
                                                 OR
                                      
                                             ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                      
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                  
                                         PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                      EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH
                                         
                                      
                                                   07/29/2019                                       Jahan
                                                                                                         C. Sagafi
                                         '$7( BBBBBBBBBBBBBBBB                           1$0(
                                  
                                                                                                   
                                                                                    &2816(/)25
                                                                                  25³3526(´  Plaintiff Eduardo Peña
                                                                                                                         
                                  
                                                                                                                        /s/ Jahan C. Sagafi
                                                                                                                                    Signature
                                         
                                  

                                  
